Title: To George Washington from Edward Newenham, 24–27 July 1789
From: Newenham, Edward
To: Washington, George



My Dear Sir—
Athy [Ireland] July 24[–27]th 1789

Permit me to join my prayers, with those of your discerning and Virtuous Fellow-Citizens, that Providence may give you health & Length of Days to enable you to compleat the Glorious Fabrick of American Happiness; Great, Ardous & Complicated as the Undertaking is, no doubt remains on my mind on perusing the papers, just received from my most worthy & respectable Friend Doctor Franklin, but it will be compleated—to reconsile the Local Prejudices, to prove what is for the Good of the whole, & to baffle the Intreagues of internal Foes, falls to the Lot of him, who raised the Timid into action—who, with a Small, but Chosen, band, encircled & took Prisoners the Numerous advanced Guard of a disciplined & powerfull Enemy—who, with Superior Wisdom, preserved his own Troops for the last Great & Succesfull Effort to give Life, Liberty & Property to his Fellow-Citizens—who, in the Camp reconsiled the hardy Citizens of the North with those of the South, & by the best of consiliating discipline united them in the Common Cause—who, has proved to future Generations—that Courage, Wisdom, Vertue, Humanity and Universal Benevolence are united in one Man—who fought the Battles & Guided the Councils of 13 States without accepting the Smallest Pecuniary Recompence—who—realized the Character that Historians fondly drew, but could not fully exemplyfy—a Patriot—As Viz. is on the Picture of Franklin, that ought to be on his.
in my last, I informed your Excellency, of my most Providential Recovery, after having had in a Very Short Space of Time, two very dangerous Fevers, which, for two months, baffled the Skill of the most Eminent of the Faculty, from being

tolerably fat, I was reduced to Skin & Bone; I am now going from one County to another for Change of air, which has had an immediate Effect, for I am now able to walk & ride.
This Kingdom is likely to be the only one in Europe, whose Corn, Hay & Potatoes are not injured by the Late Stormy, wet & Blighting Spring, and incessant Rains during May, all June & untill this 16th day of July; France is in the greatest distress for Corn, Germany not half Supplied; the Vines almost all destroyed; add to this, the Desolation, that will be occasioned by the Belligerent Powers, for by the last Gazetts, it is announced, that Each side destroy the Corn in the Ground—our Ports will be Shut, untill our Corn ripens, as we have sent as much to France, as we could Spare; England has or will do the same.
France, by her Alliance, has received the grownd work of Liberty; The written Correspondence, the personal Knowledge which many had of yr happy state, with some Late publications introduced from Rotterdam, have combined to Spread the Glorious flame from Calais to Frejus, & from Brest to Strasburgh; by this day’s French Mail, we are to believe, that the Nobles have been forced to join the Tiers Etats in Common Assembly—this was Cheifly owing to the perseverence of the Duke of Orleans, who, with his Small, but respectable, Body of 58 Peers, always Supported the Tiers Etats—it was a well judged act of the Latter, in their first Assembly to throw out the Idea of raising the Soldiers pay—If France compleats her Liberty, she will command all Europe, her People be nearly augmented one third, as there are now, by the most accurate returns 350000 Men & women shut up in Convents, who will be sent abroad to answer the Ends of their Creation, & those ⟨Sinks⟩ of Vice, & disgrace of Christianity, the Monasteries, annihilated—If Ann of Austria, Lewis the fourteenth, Duke of Guise &c. &c., were to View the present State of France, they would Scarsely Credit their Sight or sence.
In this Kingdom the introduction of Convents & Monasteries being winked at, they have encreased to a degree alarming both to Religion and Policy, and Colleges are Erecting to Educate Boys for the Monasteries; we want Inhabitants & this will encrease it very much—The Papists, in Ireland, are the most Biggoted of any in the world, & their Rancour towards the

Protestants more violent than in 1641; most of the Penal Laws have been repealed, yet they are not Satisfied, unless they get Liberty to Vote for Members of Parliament, if that was given them, we should have our House more than half filled with consealed Papists, & all Laws for the security of the Protestant Religion frittered away; they are 9 to one in this Kingdom—the more they have got, the higher they rize in their new demands—our present Vice-roy, the Marquiss of Buckingham exceeds any of his Predecessors in meaness & Hypocrisy; he left us lately on account of bad Health, and I am inclined to think he will not return, as the opposition to his Measures will be so Respectable & Powerfull; about 20 of our house of Commons will be dismissed from their Employments (some of them in the military Line) for Voting against part of his Measures; for these two last Sessions we have not raised any new Taxes, but I fear (next Session) that they will be governed by Pitts Taxation plan, & called upon to Contribute towards the Debt of England; Pitt is an amazing young Minister, he has carried the Excise of Tobacco, which dethroned other Ministers; he has opposed the Citizens of London, Liverpool, Glascow & Bristol—yet Keeps a vast Majority.
We are kept in the Dark with respect to the Kings real state of health; Various are the reports; by the best accounts that we have received, I am inclined to think he is not thoroughly well; this constantly jaunting him about, shews that his health is not reestablished & that they fear a Lethargy; all his Sons are in opposition to the present Ministry, & are personally prosecuting the Royal Printers; our Administration wanted to buy up all our Dublin Papers, but could only get one out of Seven, so the Channel here is still open for public animadversion, & it never was more wanted than at present, for Some of our Judges have revived the oppression of the Tyranick Jeffries; Exhorbitant Bail is demanded, & Informations granted in order to prevent the Subject from having the Benefit of a Grand Jury.
July 27th 1789 Before you can receive this, you will have heard of the Commotions in France, as I see, by the Public Papers, that several Ships are ready to sail from London for America; I never Expected to hear of the Citizens of Paris Storming the Bastile; of the French Guards disobeying the Grand Monark; of Bishops siding with the People; of the Descendant

of Lewis the 14th begging for Protection from Artisans & Manufacturers; of Mechanics Storming the Hotel de Invalides, or of a French Assembly placing the word People before that of King—we had a Revolution compleated in 1689, & they have begun one in 1789, but I beleive theirs must be finished one way or the other in a few weeks—their Summary tryals & Executions seem to have Struck Terror into their opponents—the same Spirit pervades the southern provinces, for my fourth Son, whom I bound to a Merchant at Marsailles, having been a Private in my Volunteer Corps enlisted as a Member of the Marsailles Corps—but I directed him to resign, as he is too young to Judge how to Act, & as he is not a Native—the Affair of the Bastile will be worthy of Historical record—it was one Drummond, a Scotchman, formerly Lieutenant under Lord Ra⟨w⟩don in Carolina, that directed that Attack—he is much wounded by a Bayonet; the Governor deserved his fate.
The situation of Europe is Critical, all must be peace or war, as Neutrality cannot long Subsist—The State of the Emperor’s health involves material Consequence; the Election of a King of the Romans is said to be fixed for may next; frequent Conferences are held among the German Princes, & the flame of Liberty may reach that Country—this Æra will furnish an Ample field for zfaithfull Historian—Even our Majority in 6 Divisions against a Vice-roy will be a remarkable Epoch—and I hope next Sessions we shall censure the whole of his infamous & Corrupted Administration; I have one Comfortable Idea of Success, which is, that the most Respectable Body of Peers & Commoners, that Ever united, are now apparently consolidated.
I am afraid in the midst of your great, Arduous & most important Situation my letters instead of being agreable, only trespass on your Precious moments, however I cannot avoid Seizing every opportunity of declaring the high Respect and Esteem I have for the most Exalted of ancient or Modern Characters.
Lady Newenham joins me in best regards to Mrs Washington. I have the Honor, to be, My Dear Sir your most obliged & Sincere Humble Sert

Edward Newenham


P.S.—Enclosed is the last accounts we have had.

